UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended JUNE 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission file number 000-23873 IMAGIN MOLECULAR CORPORATION (Exact Name of Registrant as specified in its charter) Delaware 13-4099008 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 1324 36th Avenue North East Calgary, Alberta Canada T2E 8S1 (Address of Principal Executive Offices) (Zip Code) Issuer’s Telephone Number, Including Area Code:(416) 817-5803 3 Grant Square, #315 Hinsdale, Illinois 60521 (630) 230-8734 (Former address and phone number since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No x Indicate by check mark whether the registrant is a larger accelerated filer, an accelerated filer, a non-accelerated or a smaller reporting company. See the definition of "large accelerated filer, accelerated filer and smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer¨ Accelerated filer ¨ Non-accelerated filer¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x The numbers of shares outstanding of each of the issuer's classes of common equity, as of August 23, 2010, are as follows: Class of Securities Shares Outstanding Common Stock, $0.001 par value 1 IMAGIN MOLECULAR CORPORATION FOR THE QUARTER ENDED JUNE 30, 2010 TABLE OF CONTENTS INDEX Page PART I- FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS 3 Consolidated Balance Sheet at June 30, 2010 (unaudited) and December 31, 2009 3 Consolidated Statements of Operations for the three and six months ended June 30, 2010 and 2009 (unaudited) 4 Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and 2009 (unaudited) 5 Notes to Consolidated Financial Statements (unaudited) 6 ITEM 2 - MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 8 ITEM 3 - QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 19 ITEM 4 - CONTROLS AND PROCEDURES 19 PART II-OTHER INFORMATION ITEM 1 - LEGAL PROCEEDINGS 20 ITEM 2 - UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 20 ITEM 3 - DEFAULTS UPON SENIOR SECURITIES 20 ITEM 4 – (REMOVED AND RESERVED) 20 ITEM 5 - OTHER INFORMATION 20 ITEM 6 – EXHIBITS 20 2 Table of Contents PART 1 – FINANCIAL INFORMATION These quarterly financial statements have not been reviewed by the Company’s registered independent accountants. ITEM 1.Financial Statements IMAGIN MOLECULAR CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS ASSETS June 30, 2010 (unaudited) December 31, Current assets: Cash $ $ Due from affiliate Machine held for sale Total current assets Other assets: Investment in securities of Positron Corporation Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Accrued expenses Due to affiliate Total current liabilities Majority interest in consolidated subsidiary Total liabilities Stockholders’ deficit: Preferred Stock, $0.001 par value; 5,000,000 shares authorized Common stock, $0.001 par value; 95,000,000 shares authorized, 95,000,000 shares issued, and 95,000,000 shares outstanding Additional paid-in capital Accumulated deficit ) ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See accompanying notes to the financial statements. 3 Table of Contents FORM 10-Q JUNE 30, 2010 IMAGIN MOLECULAR CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30, 2010 June 30, 2009 June 30, 2010 June 30, 2009 Revenues: $ Costs of revenues: Gross loss ) Operating expenses: Marketing, general and administrative Total operating expenses Loss from operations ) Interest expense ) ) Equity in losses ofPositron Corporation ) Total other expense ) Loss before income taxes ) Income taxes Net loss $ ) $ ) $ ) $ ) Loss Per Share: $ ) $ ) $
